

117 HR 4858 IH: Remote Naturalization Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4858IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mrs. Torres of California (for herself, Mr. Espaillat, and Mr. Correa) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo permit remote oath ceremonies, and for other purposes.1.Short titleThis Act may be cited as the Remote Naturalization Act.2.Accommodations for naturalization oath ceremoniesThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after section 337 the following:337A.Remote oath ceremonies(a)Remote oath ceremoniesNot later than 30 days after the date of the enactment of this section, the Secretary of Homeland Security shall establish procedures for the administration of the oath of renunciation and allegiance under section 337 using remote videoconferencing, or other remote means for individuals who cannot reasonably access, understand, or use remote videoconferencing, as an alternative to an in-person oath ceremony.(b)Eligible individualsNotwithstanding section 310(b), an individual may complete the naturalization process by participating in a remote oath ceremony conducted pursuant to subsection (a) if such individual—(1)has an approved application for naturalization;(2)is unable otherwise to complete the naturalization process due to—(A)the cancellation or suspension of in-person oath ceremonies during—(i)a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.);(ii)an emergency or major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);(iii)a public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or(iv)any emergency that, in the judgment of the Secretary of Homeland Security, is appropriate for the cancellation or suspension of such ceremonies; or(B)the inability of the individual to attend the ceremony in person; and(3)elects to participate in a remote oath ceremony in lieu of waiting for an in-person ceremony.(c)Additional requirementsUpon establishing the procedures described in subsection (a), the Secretary of Homeland Security shall—(1)without undue delay, provide written notice to individuals described in subsection (b)(1) of the option of participating in a remote oath ceremony in lieu of a participating in an in-person ceremony;(2)to the greatest extent practicable, ensure that remote oath ceremonies are administered to individuals who elect to participate in such a ceremony not later than 30 days after the individual so notifies the Secretary; and(3)administer oath ceremonies to all other eligible individuals as expeditiously as possible after the end of the public health emergency referred to in subsection (b)(2).(d)ClarificationFailure to appear for a remote oath ceremony shall not create a presumption that the individual has abandoned his or her intent to be naturalized.(e)Report to CongressNot later than 1 year after the date of enactment of this section, and each year thereafter, the Secretary of Homeland Security shall submit a report to Congress that identifies, for each State and political subdivision of a State, the number of—(1)individuals who were scheduled for an in-person oath ceremony that was cancelled due to an emergency described in subsection (b)(2)(A);(2)individuals who elected to participate in a remote oath ceremony in lieu of an in-person public ceremony;(3)individuals who completed the naturalization process by participating in a remote oath ceremony; and(4)remote oath ceremonies that were conducted in the previous year.(f)FundingIn addition to any funds appropriated to carry out this section, the Secretary of Homeland Security may use funds from the Immigration Examinations Fee Account under section 286(m) to carry out this section. .